                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 FRED HUSTON-DARNELL CHANDLER,

         Plaintiff,
                                                      Case No. 1:18-cv-1289
 v.
                                                      HONORABLE PAUL L. MALONEY
 STATE OF MICHIGAN, et al.,

         Defendants.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered this date:

        IT IS HEREBY ORDERED that that Judgment is entered in favor of Defendants and

against Plaintiff.




Dated: February 5, 2019                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
